DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Applicant’s Reply
The Applicant’s reply filed on February 7, 2022, to the Election/Restriction Requirement set forth in the previous Office Action mailed on December 7, 2021, has been acknowledged herein and wherein the Applicant has elected Group I, subgroup A, claims 1-8 and withdrawn claims 9-14 from further consideration on the merits pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action, including claim status update such as “Currently Amended”, “Original”, “Previously Amended”, “Canceled”, etc., for each of claims, (37 CFR 1.144). See MPEP § 821.01.
Because the Applicant in the Remarks of the Reply filed on February 7, 2022 did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.03(a))

Specification
The spec of the application failed to disclose “assigning to each of the plurality of acoustic fields a unique subset of the plurality of transducers” and the spec either opposite to the claimed feature by stating “[0151] Creating enough pressure to create a haptic effect at a given control region does not necessarily have a unique transducer activation solution.” or merely and broadly copies the claimed language such as “[0340] 1. A system for creating acoustic fields consisting of [0341] a. Providing a plurality of transducers having known relative positions and orientations; [0342] b. Defining a plurality of fields having known relative positions to the transducers; [0343] c. Assigning each field to a unique subset of the transducers” which is not written description sufficient enough to support the claimed feature (underlined above).
The spec of the application reads “(para [0091]) FIG. 3 shows an octree data structure decomposition of a sample geometry 305, in this case a cone 310. Here, the depth information of a cone is stored. Inner nodes contain information about the eight children that subdivide the region. Leaf nodes such as 320 store depth information of the represented region (USPGPub 20190197840 A1, hereinafter)” and wherein it is unclear what “the depth information of a cone” is, and it is unclear whether “the depth information” is referred to geometric depth, depth information for the virtual haptic object, or depth of acoustic field, etc. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps “a. connecting a plurality of transducers having known relative positions and orientations; b. defining a plurality of acoustic fields, each of the plurality of acoustic fields having known relative positions to the plurality of transducers; c. assigning to each of the plurality of acoustic fields a unique subset of the plurality of transducers; and d. assigning a phase and an amplitude to drive each of the plurality of transducers to produce its assigned acoustic field” as recited in claim 1 as recited in claim 1, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for “haptic-based” “ultrasonic transducer” and improving the sensing generated “acoustic field” at “mid-air”, etc. does not reasonably provide enablement for broadly claimed “a plurality of transducers”, “subset of the plurality of transducers”, “acoustic fields”, and assigning “phase” and “amplitude” “to drive each of the … transducers”, etc. as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites method steps of “connecting a plurality of transducers having known relative positions and orientations; defining a plurality of acoustic fields …; assigning … acoustic fields to … unique subset of the plurality of transducers; and assigning a phase and an amplitude to drive … transducers to produce” “assigned acoustic field” which have enablement scope problems because the disclosed structures, implementation, and operation in the specification only enable for “ultrasonic transducers”, and applied to haptic feedback sensed at Claims 2-8 are rejected due to the dependencies to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “assigning a phase and an amplitude to drive each of the plurality of transducers to produce its assigned acoustic field” which is confusing about word “its” which is unclear whether “its” referred back to “assigning to each of the plurality of acoustic fields a unique subset of the plurality of transducers” or to “assigning a phrase and an amplitude to drive each of the plurality of …” or something else and thus, renders claim indefinite. Claims 2-8 are rejected due to the dependencies to claim 1.
Claim 6 further recites “wherein each of the plurality of transducers is assigned to each of the plurality of acoustic fields based upon the pressure that they are capable of generating at a characteristic point” and wherein it is confusing about the word “they” herein because it is unclear whether “they” herein is referred back to “the plurality of acoustic fields” or to “plurality of transducers”, and thus, further renders claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariki et al (JP 2012048378 A, hereinafter Ariki). 
Claim 1:  Ariki teaches a method (title and abstract, ln 1-12, a system in fig. 1, and a  method inherently to implement elements in fig. 1) for creating acoustic fields (tactile sense st ultrasonic elements 21 is generated, e.g., sound pressure concentration point at P1 is generated, para 50, in figs. 3, 8) comprising: 
a. connecting a plurality of transducers (included in a panel array 90 in fig. 8) having known relative positions and orientations (each of elements 21 contains piezoelectric element 19 in fig. 2b-2c, para 48-49; the elements 21 are arranged at equal interval on the substrate 20a and having a substantially square shape in fig. 2, para 44; each of the elements 21 is vertically oriented up with respect to the substrate 20a in fig. 2b-2c);
b. defining a plurality of acoustic fields (including the P1, P2, P3 in fig. 8), each of the plurality of acoustic fields having known relative positions to the plurality of transducers (defined by the signal processing elements 31, 32. The elements 31 is responsible to set a x position of the P1, P2, P3 while the element 32 is responsible for setting y position of the P1, P2, P3 at the x-y plane, para 46, and the panel set to different positions P1, P2, P3, para 74-75); 
c. assigning to each of the plurality of acoustic fields a unique subset of the plurality of transducers (e.g., ultrasonic element panel 25, 26, 27, as the claimed unique subset of the plurality of transducers, in fig. 8 and each of the ultrasonic element panel 25, 26, 27 uniquely generated the acoustic pressure at the sensing position P1, P2, and P3, individually, in fig. 8, para 75); and 
d. assigning a phase and an amplitude to drive each of the plurality of transducers to produce its assigned acoustic field (an electric driving signal is provided by the elements 30 through the elements 31, 32 in fig. 1, para 44; the phase of the driving electric signal is controlled, para 51; an amplitude of the electric driving signal is inherency for driving the elements 21 and shown in fig. 4).
Claim 2: Ariki further teaches, according to claim 1 above, wherein each phase is adjusted (phase-controlled electric signal supplied to each first ultrasonic element 21, para 44) such that total field-to-field interference is minimized (the plurality of the first ultrasonic elements 21 is oscillated simultaneously by the supplied and phase-controlled electric signal to form a concentration point P1, para 44, and thus, at multiple point positions P1, P2, P3 in fig. 8, interference among the point positions is inherently minimized due to formation of the concentrated point above). 
Claim 4: Ariki further teaches, according to claim 1 above, wherein each of the plurality of acoustic fields (P1, P2, P3 in fig. 8) is assigned a characteristic point that is used for assignment for each of the plurality of transducers (a position of the P1, P2, P3 and defined by X-direction and Y-direction in a X-Y plane, para 44, para 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ariki (above) and in view of reference Subramanian et al (US 20150192995 A1, hereinafter Subramanian).
Claim 3: Ariki teaches all the elements of claim 3, according to claim 2 above, including wherein an optimal phase is generated by contributions of each of the plurality of transducers except that it is through a power iteration of a matrix for this optimal phase generated.
Subramanian teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-13 and a system in fig. 1 and a method in fig. 3) and wherein a plurality of transducers is disclosed (e.g., MA40S4S transducers arranged in a 16 x 20 grid formation as an transducer array 12 in fig. 1, para 30) and wherein an optimal phase is generated (optimal phases are calculated using minimum norm solver so that the resulting acoustic field is as close as possible to that specified by the control points, para 36) through a power iteration of a matrix comprising contributions of each of the plurality of transducers to all of the plurality of acoustic fields (solutions provided by the minimum norm solver are iteratively generated to find the one that creates the highest intensity, para 36; including computing a matrix and then eigenvectors and one of the eigenvectors is selected with, e.g., highest eigenvector value, of the matrix as an initial phases and amplitudes at the control points at step 112-124, so that power output of each of the transducer can be maximized, para 45-46) for benefits of improving the power output efficiency of the transducer array by increasing the average amplitude of the transducers (para 45), obtaining flexible configuration of the control point shape and intensity level (para 46), and achieving a clear haptic feedback with different shape and size (para 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the power iteration of the matrix 
Claim 5 has been analyzed and rejected according to claims 4, 3 above.
Claim 6: the combination of Ariki and Subramanian further teaches, according to claim 4 above, wherein each of the plurality of transducers is assigned to each of the plurality of acoustic fields based upon the pressure (Ariki, element 21 in fig. 2 or 61 in fig. 7 at the panels 25, 26, 27 to generate concentration points independently, para 72, and Subramanian, the selected a set of a phase and an amplitude is essentially corresponding to resulted phase and amplitude at the control points by taking into account any errors, para 44) that they are capable of generating at a characteristic point (Ariki, generating a concentrated points of the sound pressure of the first ultrasonic wave at the position P1, P2, P3, independently, para 72, and Subramanian, an error may be generated by introducing regularization for each of control points, para 45).
Claim 7: the combination of Ariki and Subramanian further teaches, according to claim 1, above, wherein each of a plurality of acoustic fields has a set of investigation points (Subramanian, matrix also representing consequential contributions of the phase and the amplitude to other control points, para 41) that are used to judge the quality of that acoustic field (Ariki, the sensation position P1, P2, P3 in fig. 8, and Subramanian, the eigenvalues representing how much the relative amplitudes of the acoustic field at the control points will scale up once the indirect contributions to the amplitude at each control point caused by producing an assigned amplitude at the other control points is taken into account, i.e., the matrix or eigenvectors defined how much each of transducers contributed to the control points 
Claim 8 has been analyzed and rejected according to claims 7, 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654